Title: From George Washington to Thomas Barclay, 11 June 1792
From: Washington, George
To: Barclay, Thomas



Sir
Philadelphia June 11. 1792.

Congress having furnished me with means for procuring peace, and ransoming our captive citizens from the government of Algiers, I have thought it best, while you are engaged at Marocco, to appoint Admiral Jones to proceed to Algiers, and therefore have sent him a commission for establishing peace, another for the ransom of our captives, and a third to act there as Consul for the U.S. and full instructions are given in a letter from the Secretary of state to him, of all which papers, mister Pinkney now proceeding to London as our Minister Plenipotentiary there, is the bearer, as he is also of this letter. it is sometime however since we have heard of Admiral Jones, and as, in the event of any accident to him, it might occasion an injurious delay, were the business to await new commissions from hence, I have thought it best, in such an event, that mister Pinkney should forward to you all the papers addressed to Admiral Jones, with this letter, signed by myself, giving you authority on receipt of those papers to consider them as addressed to you, and to proceed under them in every respect as if your name stood in each of them in the place of that of John Paul Jones. you will of course finish the business of your mission to Marocco with all the dispatch practicable, and then proceed to Algiers on that hereby confided to you, where this letter with the commissions addressed to Admiral Jones, and an explanation of circumstances, will doubtless procure you credit as acting in the name & on the behalf of the United States, and more especially when you shall efficaciously prove your authority by the fact of making, on the spot, the payments you shall stipulate. With full confidence in the prudence & integrity with which you will fulfill the objects of the present

mission, I give to this letter the effect of a commission & full powers, by hereto subscribing my name this eleventh day of June one thousand seven hundred & ninety two.

Go: Washington

